Fagg, Judge,
delivered the opinion of the court.
The appellant Hartman commenced his action against Yogel in the St. Louis Circuit Court under the statute relating to the claim and delivery of personal property. At the time of the institution of the suit, Yogel was the acting sheriff of St. Louis county. The property sued for consisted of certain goods and merchandise shown to have come into his possession by virtue of a writ of attachment levied upon the same in favor of James Reilley and against one H. F. Wehrfritz. Hartman claimed to be the owner of the goods in question by virtue of a bill of sale executed to him on the same day of the levy by the sheriff. This bill of sale purported to convey the entire stock then in the store of Wehrfritz, in consideration of the sum of $2,000. The testimony on the part of the defence all went to show most conclusively that from the date of the execution of the bill of sale up to the 20th of February following, there was no change of the possession of the goods. Wehrfritz continued to occupy the same storehouse, doing buisness in his own name, as he had formerly done, and selling off the identical stock that he had conveyed to Hartman. At the last mentioned date he sold the entire stock then remaining on hand to one Luffort, and executed a bill of sale to him for the same. There was testimony for the plaintiff in rebuttal tending to explain the sale of a part of the goods by Wehrfritz after the bill of sale to Hartman had been executed, and to show that the consideration expressed *573upon the face of it was a debt actually due on account of money paid by the plaintiff to the use of Wehrfritz.
Upon such a state of facts, it is manifest that the only question for the jury was whether the sale made to the plaintiff was a bona fide transaction, or a mere cover to shield the property of Wehrfritz from his creditors. The 10th section of the act in relation to fraudulent conveyances (R. C. 185,5, p. 805) has been sufficiently interpreted by the former adjudications of this court. There can be no question under this statute, that as to creditors or subsequent purchasers in good faith the presumption of fraud raised by the continued possession of the goods and chattels by the vendor after sale will be conclusive, “unless it be made to appear to the jury on the part of the person claiming under such sale, that the same was made in good faith and without any intent to de. fraud creditors or subsequent purchasers.” When the fact is shown, therefore, that there was no actual and continued change in the possession of the property, the burden of proving the bona fides of the sale rested upon the claimant. The instruction given upon this point at the instance of the defendant constitutes the chief ground of complaint on the part of the appellant. The facts necessary to be proved in order to place the onus upon the plaintiff were hypothetically stated and the instruction so framed as to make it unobjectionable. The words “hinder or delay” in addition to the word “ defraud ” could not vitiate the instruction. The answer averred in terms that the claim set up by plaintiff to the property sued for was fraudulent and made for the purpose of hindering and delaying the creditors of Wehrfritz.
The instructions all taken together placed the law of the case fairly before the jury, and we see no error in the refusal of the two instructions asked for by plaintiff.
The instructions given for the plaintiff stated the issue properly and in terms sufficiently plain and simple to prevent any confusion in the mind of the jurors. Those that were refused contained substantially the same declarations of law, *574but in a different form, and were based upon a hypothetical statement of facts likely to mislead and confuse the jury.
With the concurrence of the other judges,
the judgment will be affirmed.